Citation Nr: 1027766	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-36 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether a timely notice of disagreement (NOD) was submitted 
with regard to a January 2005 administrative decision that denied 
a claim for entitlement to dependency and indemnity compensation 
(DIC) benefits.

2.  Service connection for the cause of the Veteran's death.


REPRESENTATION

Appellants represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant M. R.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to February 
1979.  He died in April 2003.  Appellant M. R. is the Veteran's 
adult daughter and appellant N. J. is the Veteran's former wife.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that 
denied a claim filed by appellant M.R. for service connection for 
the cause of the Veteran's death.  In addition, appellant N. J. 
appeals from a September 2006 administrative decision that 
determined she had not filed a timely notice of disagreement 
(NOD) to a January 2005 administrative decision denying her claim 
for DIC benefits.

Jurisdiction over this matter was transferred to the Waco, Texas 
RO in approximately July 2006.

Appellant M. R. testified before the undersigned Acting Veterans 
Law Judge at a July 2009 RO (Travel Board) hearing.  A copy of 
that hearing transcript has been associated with the claims file.

In July 2009, subsequent to the issuance of the September 2008 
supplemental statement of the case (SSOC), appellant M. R. 
submitted evidence pertinent to the claim on appeal.  This 
evidence was accompanied by a waiver of RO consideration.  See 38 
C.F.R. § 20.1304 (2009).

The issue of whether new and material evidence has been 
received to reopen a claim for burial benefits has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in April 2003.

2.  Appellant N. J. divorced the Veteran on October [redacted], 1992.  
She subsequently remarried another individual in August 1999.

3.  A January 19, 2005 administrative decision denied appellant 
N. J.'s claim for DIC benefits as a matter of law as she was not 
the Veteran's surviving spouse.

4.  Appellant N. J. filed a NOD to the January 19, 2005 
administrative decision on February 13, 2006, on a substantive 
appeal form.

5.  Appellant M. R., the Veteran's adult daughter, was born in 
September 1962 and turned 18 years of age in September 1980; she 
was 40 years old at the time of the Veteran's death.

6.  The evidence of record does not establish that appellant M. 
R. was permanently incapable of self-support by reason of a 
mental or physical condition prior to attaining the age of 18.


CONCLUSIONS OF LAW

1.  A timely appeal to the January 19, 2005 administrative 
denying appellant N. J.'s claim for DIC benefits was not received 
and, as a result, an appeal was not initiated from that decision 
in a timely manner and that decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.109(b), 19.34, 20.200, 20.201, 
20.302, 20.305, 20.1103 (2009).

2.  Appellant M. R. does not meet the legal criteria for 
entitlement to VA benefits as a qualifying child of the Veteran 
and is not entitled to benefits based upon service connection for 
the Veteran's cause of death.  38 U.S.C.A. § 101(4)(A) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.57, 3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Both appellant N. J. and M. R.'s claims are being denied based on 
law and not the facts of this case.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  VA's General Counsel has held that the 
notice and assistance requirements of the VCAA are not applicable 
where there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
The General Counsel reasoned that there was no reasonable 
possibility that such a claim could be substantiated. VAOPGCPREC 
5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Timely NOD Claim

Appellant N. J. asserts her appeal on the issue of entitlement to 
DIC benefits has been properly perfected as she filed a timely 
substantive appeal in response to the December 2005 SOC.

An appeal consists of a timely filed NOD in writing and, after a 
statement of the case (SOC) has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result will constitute a NOD.  While 
special wording is not required, the NOD must be in terms which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review. If the agency of 
original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, the 
specific determinations with which the claimant disagrees must be 
identified.  For example, if service connection was denied for 
two disabilities and the claimant wishes to appeal the denial of 
service connection with respect to only one of the disabilities, 
the NOD must make that clear.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.

A claimant, or his or her representative, must file a NOD with a 
determination by the agency of original jurisdiction within one 
year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination will 
become final.  The date of mailing the letter of notification of 
the determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302(a).

A determination on a claim by the agency of original jurisdiction 
of which the claimant is properly notified is final if an appeal 
is not perfected as prescribed in 38 C.F.R. § 20.302.  38 C.F.R. 
§ 20.1103.

Whether a NOD or substantive appeal has been filed on time is an 
appealable issue.  If the claimant or his or her representative 
protests an adverse determination made by the agency of original 
jurisdiction with respect to timely filing of the NOD or 
Substantive Appeal, the claimant will be furnished an SOC.  38 
U.S.C.A. § 7105; 38 C.F.R. § 19.34.

The provisions of 38 U.S.C.A. § 7105(c) provide that "[i]f no 
[NOD] is filed in accordance with this chapter within the 
prescribed period, the action or determination shall become final 
and the claim will not thereafter be reopened or allowed, except 
as may otherwise be provided by regulations not inconsistent with 
this title."

Time limits within which claimants or beneficiaries are required 
to act to perfect a claim or challenge an adverse VA decision may 
be extended for good cause shown.  Where an extension is 
requested after expiration of a time limit, the action required 
of the claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time limit, 
and good cause must be shown as to why the required action could 
not have been taken during the original time period and could not 
have been taken sooner than it was.  Denials of time limit 
extensions are separately appealable issues.  38 C.F.R. § 
3.109(b).

Appellant N. J's claim for DIC benefits was denied in a January 
2005 administrative decision as a matter of law as she was the 
Veteran's former spouse, not his surviving spouse.  A copy of 
administrative decision was mailed to appellant    N. J. on 
January 19, 2005.

A SOC addressing appellant N. J.'s claim for DIC benefits was 
issued on December 14, 2005; a NOD objecting to the January 2005 
administrative decision was not filed within one year.  Appellant 
N. J. subsequently objected to this determination in a 
substantive appeal form received on February 13, 2006.

A copy of the January 2005 administrative decision was forwarded 
to appellant     N. J. on January 19, 2005.  Under VA guidelines, 
this appellant had until January 19, 2006 to file a NOD.  38 
C.F.R. §§ 20.302(a), 20.305.  The only document that could be 
interpreted as a NOD was received by VA on February 13, 2006 and 
is untimely.  A December 2004 letter from appellant M. R. 
requesting that VA "reinstate full survivor benefits" to her 
mother cannot serve as a timely NOD as it was filed prior to the 
issuance of the January 2005 administrative decision and was not 
filed the appropriate claimant.  In addition, there is no 
contention or evidence that appellant N. J. requested an 
extension of time for filing a timely NOD.  Rowell v. Principi, 4 
Vet. App. 9, 14-15 (1993).

The Board recognizes that the RO issued the December 14, 2005 SOC 
in error and that VA received a completed substantive appeal form 
on February 13, 2006 objecting to the determination in the 
December 2005 SOC.  Assuming arguendo that this incorrect 
issuance of a SOC negated the statutory requirement of a timely 
NOD, the substantive appeal form filed by appellant N. J. is 
untimely, as it was received by VA 62 days after the issuance of 
the December 2005 SOC.   38 C.F.R. § 20.302.

The law is controlling and not the facts.  The instant appeal as 
to the timeliness of a NOD submitted with regard to a January 
2005 administrative decision denying entitlement to DIC benefits 
must be denied as a matter of law.  Sabonis, supra.

Laws and Regulations Applicable to Service Connection for Cause 
of Death

The child of a deceased veteran is eligible for certain VA 
benefits.  38 U.S.C.A. §§ 1310, 1312, 1313, 1542.

In pertinent part, the term "child" for purposes of Title 38 of 
the United States Code means an unmarried person who is a 
legitimate child or became part of the Veteran's household before 
the age of 18.  38 C.F.R. § 3.57(a)(1).  In addition, the person 
must be either under the age of 18, have become permanently 
incapable of self-support before the age of 18, or be between the 
ages of 18 and 23 and pursuing a course of instruction at an 
approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) 
(West 2002); 38 C.F.R. §§ 3.57(a)(1) (i-iii), 3.356.

To establish entitlement to the benefit sought on the basis of 
being a helpless child, various factors under 38 C.F.R. § 3.356 
are for consideration.  Principal factors for consideration are:

(1)  The fact that a claimant is earning his 
or her own support is prima facie evidence 
that he or she is not incapable of self-
support.  Incapacity for self-support will 
not be considered to exist when the child by 
his or her own efforts is provided with 
sufficient income for his or her reasonable 
support.

(2)  A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining the 
age of 18 years, may be so held at a later 
date even though there may have been a short 
intervening period or periods when his or 
her condition was such that he or she was 
employed, provided the cause of incapacity 
is the same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that could 
be considered as major factors.  Employment 
which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short 
period by reason of disability, should not 
be considered as rebutting permanent 
incapability of self-support otherwise 
established.

(3)  It should be borne in mind that 
employment of a child prior or subsequent to 
the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, indulgent 
attitude of parents, and the like.  In those 
cases where the extent and nature of 
disability raises some doubt as to whether 
they would render the average person 
incapable of self-support, factors other 
than employment are for consideration.  In 
such cases there should be considered 
whether the daily activities of the child in 
the home and community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to the 
delimiting age or thereafter should not be 
considered as a major factor in the 
determination to be made, unless it is shown 
that it was due to physical or mental defect 
and not to mere disinclination to work or 
indulgence of relatives or friends.

(4)  The capacity of a child for self-
support is not determinable upon employment 
afforded solely upon sympathetic or 
charitable considerations and which involved 
no actual or substantial rendition of 
services.

38 C.F.R. § 3.356(b).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining helpless child status, the focus of 
analysis must be on the claimant's condition at the time of his 
or her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 443, 445 
(1993).

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The service-connected disability is considered the 
principle cause of death when such disability, either singly or 
jointly with another condition, was the immediate or underlying 
cause of death or was etiologically related to the cause of 
death.  To be a contributory cause of death, it must be shown 
that the service-connected disability contributed substantially 
or materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death 
of the veteran was the result of active service, the laws and 
regulations pertaining to basic service connection apply.  38 
U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that a veteran was not exposed to any such agent during service.  
38 U.S.C.A. § 1116(f).

The term "herbicide agent" means a chemical in an herbicide used 
in support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam area.  The diseases 
listed at 38 C.F.R. § 3.309(e), which include prostate cancer, 
shall have become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the Veteran was 
exposed to an herbicide agent during active service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service: chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements. First, it must be shown 
that a veteran served in the Republic of Vietnam during the 
Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Second, a veteran must have been diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e) or a nexus 
between the currently diagnosed disability and service must 
otherwise be established.  See Brock, 10 Vet. App. at 162.

Service Connection for the Veteran's Cause of Death

Appellant M. R. claims that the Veteran's in-service exposure to 
herbicides caused him to develop pancreatic cancer, which led to 
his death.

At the time of the Veteran's death in April 2003, he was service-
connected for the following conditions: disfiguring scars 
secondary to folliculitis, varicose veins in the bilateral lower 
extremities, diabetes mellitus, tinnitus, vasomotor rhinitis and 
chronic recurrent sinusitis, bilateral peripheral neuropathy, 
hypertension, bilateral hearing loss, left knee traumatic 
arthritis and bilateral chronic otitis media.  He was also in 
receipt of a total rating due to individual unemployability based 
upon his service-connected disabilities (TDIU).

An October 1983 Declaration of Martial Status completed and sworn 
by the Veteran indicated that he had physical custody of his four 
unmarried children, including appellant M. R.  The Veteran 
indicated that at least of one of his children was over the age 
of 18 and under the age of 23 while attending school but did not 
indicate that any of his children were of age but permanently 
helpless due to mental or physical reasons.

An October 1983 Request for Approval of School Attendance sworn 
by the Veteran and appellant M. R. indicated that she was 
attending college at a public university and was expected to 
graduate in June 1984.

The Veteran's April 2003 death certificate found his immediate 
cause of death to be pneumonia.  Pancreatic cancer was listed as 
an underlying cause of death leading to his immediate cause of 
death.

A June 2006 addendum to the Veteran's death certificate added 
diabetes mellitus, type II as a significant condition which 
contributed to his death but did not result in the underlying 
cause.

At a July 2009 RO hearing, appellant M. R. testified regarding 
the Veteran's Vietnam service and his subsequent service-
connected disabilities.

VA and private treatment records document the Veteran's diagnosis 
and treatment for pancreatic cancer beginning in approximately 
January 2003.

Various articles addressing the etiology of pancreatic cancer and 
the effects of herbicide exposure were also submitted.

As noted above, 38 C.F.R. § 3.57(1) sets forth a two part 
definition of a "child" for purposes of VA benefits.  The 
appellant does not satisfy the statutory definition as the record 
does not support a finding that she became permanently incapable 
of self support prior to reaching the age of 18.

An October 1983 Declaration of Martial Status Declaration of 
Martial Status completed by the Veteran indicated that he had 
four children.  He did not check the box indicating that any of 
his children were permanently helpless due to mental or physical 
reasons.  In addition, October 1983 Request for Approval of 
School Attendance suggested that appellant M. R. was to graduate 
college in June 1984.   Appellant M. R. was testified at July 
2009 hearing and was able to provide a coherent, researched 
argument in support of her claim.  No evidence has been 
submitted, and appellant M. R. has not argued, that she was 
permanently incapable of self-support prior to reaching the age 
of eighteen.

Appellant M. R. is therefore without standing to pursue the claim 
for service connection for the Veteran's cause of death.  See 
38 U.S.C.A. §§ 1310, 1312, 1313, 1542.  The law is controlling 
and not the facts.  The claim for service connection for the 
cause of the Veteran's death must be denied as a matter of law.  
Sabonis, supra.


ORDER

As a timely NOD with regard to a January 2005 administrative 
decision that denied a claim for entitlement to DIC benefits has 
not been received, and the claim is denied.

As appellant M. R. is not a helpless child, entitlement service 
connection for the Veteran's cause of death is denied.


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


